FOREVER ZEN LTD. SOUTH LETHBRIDGE, AL T1J 2S7 CANADA Phone: (866) 860-0707 March 23, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street NE Washington, D.C. 20549-3561 Attn:Jay Ingram, Legal Brand Chief Re:Forever Zen Ltd. Amendment No. 1 to Form S-1 Filed March 9, 2011 File No. 333-171637 Dear Mr. Ingram: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated March 17, 2011 by Jessica Dickerson, Staff Attorney of the Commission’s Division of Corporation Finance, this correspondence shall serve as acknowledgment by the Company of the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company many not assert staff comments and the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Forever Zen Ltd. By:/s/ Churyl Kylo Churyl Kylo Chief Executive Officer
